DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 10, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0173630 A1 to Lin et al. (“Lin”) in view of U.S. Patent Application Publication No. 2009/0026578 A1 to Wu et al. (“Wu”).											As to claim 1, although Lin discloses a field effect transistor, comprising: a substrate (30); a first well region (30) located on said substrate (30); a body contact region (32), a source region (14a) and a drain region (14b), all of which are located in said first well region (30), wherein said source region (14a) is located between said body contact region (32) and said drain region (14b), wherein a channel (under 12) is formed between said source region (14a) and said drain region (14b); a gate conductor (12) located above said channel (under 12) between said source region (14a) and said drain region (14b); wherein said substrate (30), said first well region (30) and said body contact region (32) are doped to have a first conductive type (p), said source region a source from which something may be drawn as needed by Merriam-Webster.com), Lin does not further disclose a second well region located in said first well region; a doping concentration of said second well region is higher than that of said first well region; wherein a depth of said second well region is deeper than that of said source region which is in direct contact with said first well region, wherein the second well region is in direct contact with the body contact region, and is not in direct contact with the drain region.						However, Wu does disclose the substrate (10); the first well region (30) located on said substrate (10); a second well region (22) located in said first well region (30); a doping concentration of said second well region (22) is higher than that of said first well region (30); wherein a depth of said second well region (22) is deeper than that of said source region (34) which is in direct contact with said first well region (30), wherein the second well region (22) is provided under a field oxide layer (18) and in direct contact with the body contact region (36) (See Fig. 3, ¶ 0013, ¶ 0014, ¶ 0020, ¶ 0021, ¶ 0022, ¶ 0023).													In view of the teachings of Lin and Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify As to claim 2, Lin in view of Wu further discloses wherein a parasitic bipolar junction transistor is located in said field effect transistor, said second well region (22) is configured to reduce resistance of a base region of said parasitic bipolar junction transistor (See Lin Fig. 3 and Wu Fig. 3) (Notes: the parasitic bipolar junction transistor is formed in view of the claimed field effect transistor shown in FIG. 2a of the Drawings such that “said second well region is configured to reduce resistance of a base region of said parasitic bipolar junction transistor” is met by Lin in view of Wu).				As to claim 3, Lin in view of Wu further discloses wherein said second well region (22) is at least located between said body contact region (32/36) and said source region (14a/34) (See Lin Fig. 3 and Wu Fig. 3).								As to claim 4, Lin in view of Wu further discloses wherein a breakdown voltage of said field effect transistor is regulated by adjusting doping concentration of said first As to claim 5, Lin in view of Wu further discloses wherein said first conductive type (p) is one of N type and P type, said second conductive type (n) is the other one of N type and P type (See Lin Fig. 3 and Wu Fig. 3).							As to claim 6, Lin in view of Wu further discloses wherein a breakdown position of said field effect transistor is located at a common boundary of said drain region (14b/32) and said first well region (30/30) (See Lin Fig. 3 and Wu Fig. 3) (Notes: the field effect transistor is met in view of the claimed structures and the field effect transistor shown in FIG. 2a of the Drawings such that “a breakdown position of said field effect transistor is located at a common boundary of said drain region and said first well region” is met by Lin in view of Wu).									As to claim 7, Lin in view of Wu further discloses wherein said second well region (22) is located between said body contact region (32/36) and said source region (14a/34), said body contact region (32/36) and said source region (14a/34) are located in said first well region (30/30), said gate conductor (12/38) is located above said first well region (30/30) (See Lin Fig. 3 and Wu Fig. 3).						As to claim 11, Lin in view of Wu further discloses wherein a depth of said As to claim 12, Lin view of Wu further discloses wherein upper surfaces of said body contact region (32/36), said source region (14a/34) and said drain region (14b/32) are exposed by said first well region (30/30) (See Lin Fig. 3 and Wu Fig. 3).		As to claim 13, Lin in view of Wu further discloses wherein a lower surface of said gate conductor (12/38) and an upper surface of said first well region (30/30) are separated by a gate dielectric layer (gate oxide/oxidation) (See Lin Fig. 3, ¶ 0039 and Wu Fig. 3, ¶ 0020).												As to claim 14, Lin in view of Wu further discloses wherein an insulating layer (FOX/18) is located between said body contact region (32/36) and said source region (14a/34), between said body contact region (32/36) and one side edge of said field effect transistor, and between said drain region (14b/32) and the other side edge of said field effect transistor (See Lin ¶ 0039) (Notes: FOX defines the active region 14).			As to claim 21, Lin in view of Wu further discloses wherein a thickness of said second well region (22) is larger than a thickness of said source region (14a/34) (See Lin Fig. 3 and Wu Fig. 3) (Notes: the thickness appears to be defined by the respective depth of the second well region and the source region in the first well region. This is taught by Lin in view of Wu as the second well region and the source region all extend from the surface of the first well region, where the second well region extends further into the first well region than the source region such that the second well region is thicker than the source region. Further, the deeper/thicker second well region as the channel stop may further provide a better isolation).						In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0173630 A1 to Lin et al. (“Lin”) and U.S. Patent Application Publication No. 2009/0026578 A1 to Wu et al. (“Wu”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0096897 A1 to Shin et al. (“Shin”). The teachings of Lin and Wu have been discussed above. 												As to claim 15, although Lin and Wu disclose said substrate (30/10) and said first well region (30/30) (See Lin Fig. 3 and Wu Fig. 3), Lin and Wu do not further disclose wherein said field effect transistor further comprises: an N-well region located .

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.	

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Kitajima (US 2010/0038706 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DAVID CHEN/Primary Examiner, Art Unit 2815